EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terrence M. Wyles (Reg. No. 61,035) on May 27, 2022.

2.	The application has been amended as follows: 
Claim 1. (Currently amended) An improved seal-removal assembly for a container of consumer or commercial goods, said container having a cap for the container's opening and having a container seal, wherein said container seal has an induction-layer that is tamper-evident affixed over the opening of said container, said improved seal-removal assembly comprising: 

a collapsible finger-receiving aperture sleeve comprised of at least one flexible sheet that is fixedly coupled to said container seal on said container opening, wherein: 
said collapsible finger-receiving aperture sleeve can be opened to receive a user finger by expanding said at least one flexible sheet away from said induction layer to form an expanded region partially defined by peripheral edges of said at least one flexible sheet, and 
said improved seal-removal assembly is sized and adapted to be stowed within said container cap when said container cap is installed over said container-cap opening.

Allowable Subject Matter
3.	Claims 1-3, 8-12, 17-21, 26-29, 33-36, 40-43, and 46-49 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: The closest reference the Examiner was able to locate was US 2008/0283529 (Westphal).  Westphal teaches expanding a portion of a flexible layer (28) affixed to container seal (26) to define a strap (48) to assist in removal of panel (16); however, the strap is not partially defined by any portion of the periphery of the flexible layer.  Instead, Westphal defines the strap by cut lines (46) located entirely within the periphery of the flexible layer.  No motivation could be found to modify the reference in order to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733